DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ida et al. (U.S. Patent No. 8,999,069).
 Regarding claim 1, Ida et al. discloses a chemical liquid preparation method of preparing a chemical liquid to be supplied to a substrate (column 1, lines 13-16), comprising: 
a setting step of setting a mixing ratio of an oxygen-containing gas and an inert-gas-containing gas corresponding to a predetermined target dissolved oxygen concentration in the chemical liquid (column 5, lines 11-22; column 5, lines 35-46);
an operating step of operating valves to supply the oxygen-containing gas and the inert-gas-containing gas with respective supply flow rates, wherein a ratio of the supply rates is corresponding to the set mixing ratio, so as to produce a mixed gas of the oxygen-containing gas and the inert-gas-containing gas (figure 1, reference #8a; column 5, lines 11-22; column 8, lines 2-6);
a gas dissolving step (reference #7) of dissolving the mixing gas in the chemical liquid so as to adjust a dissolved oxygen concentration to the predetermined dissolved oxygen concentration 
Regarding claim 2, Ida et al. discloses wherein the chemical liquid to be prepared comprises a TMAH-containing chemical liquid which contains tetramethylammonium hydroxide (TMAH) (column 4, lines 4-12).
Regarding claim 3, Ida et al. discloses wherein the gas dissolving process comprises a process in which bubbles are generated in the chemical liquid by discharging the oxygen-containing gas and the inert-gas-containing gas in the chemical liquid (reference #9 and 9a; column 6, lines 46-58; column 8, lines 8-28).
Regarding claim 4, Ida et al. discloses wherein the gas dissolving process comprises a process in which bubbles are generated in the chemical liquid by discharging the oxygen-containing gas and the inert-gas-containing gas in the chemical liquid (reference #9 and 9a; column 6, lines 46-58; column 8, lines 8-28).
Regarding claim 5, Ida et al. discloses wherein the chemical liquid to be subjected to the gas dissolving process comprises a chemical liquid recovered from a processing unit (reference #6; column 7, lines 50-66).
Regarding claim 6, Ida et al. discloses a chemical liquid preparation method of preparing a chemical liquid to be supplied to a substrate (column 1, lines 13-16), comprising:
a first operating step of operating valves to supply an oxygen-containing gas and an inert-gas-containing gas with respective supply flow rates, wherein a ratio of the supply flow rates in the first operating step is corresponding to a first predetermined mixing ratio, so as to produce a first mixed gas of the oxygen-containing gas and the inert-gas-containing gas (figure 1, reference #8a; figure 3; column 3, lines 36-67; column 5, lines 11-34; column 8, lines 2-41);

a second operating step of operating valves to supply the oxygen-containing gas and an inert-gas-containing gas with respective supply flow rates, wherein a ratio of the supply flow rates in the second operating step is corresponding to a second predetermined mixing ratio which corresponds to a predetermined target dissolved oxygen concentration in the chemical liquid, so as to produce a second mixed gas of the oxygen-containing gas and the inert-gas-containing gas (figure 1, reference #8a; figure 3 indicates second ratio set dissolving process; figure 4 indicates second ratio set dissolving process which corresponds to dissolved oxygen; column 3, lines 36-67; column 5, lines 11-34; column 8, lines 2-41);
a second gas dissolving step of, after the first gas dissolving step, dissolving the second mixed gas in the chemical liquid so as to further adjust the dissolved oxygen concentration in the chemical liquid whose oxygen concentration has been adjusted by the first gas dissolving (figure 4 indicates multiple (first and second) dissolving processes performed one after the other; column 8, lines 11-48 (second, adjusted concentration of gas is dissolved after first ratio gas is dissolved and exhausted)).
Regarding claim 7, Ida et al. discloses wherein the first predetermined mixing ratio is the same as the second predetermined mixing ratio (figure 4, Example 1, being first dissolving process, and Example 2, being second dissolving process, have same mixing ratio).
Regarding claim 8, Ida et al. discloses wherein the first predetermined mixing ratio is lower in the oxygen-containing gas ratio than the second predetermined mixing ratio (figure 3, first and second dissolving processes shown with different ratios; figure 4, Comparative Example 2 is first dissolving process and Example 1 is second dissolving process; column 8, lines 11-48).
Regarding claim 9, Ida et al. discloses a measurement step in which a dissolved oxygen concentration of the chemical liquid after gas is dissolved by the gas dissolving step is measured (reference #12; column 8, lines 37-46);
an inert gas dissolving step in which, when the dissolved oxygen concentration measured in the measurement step is higher than the target dissolved oxygen concentration, the inert-gas-containing gas is dissolved in the chemical liquid obtained after gas is dissolved by the gas dissolving step by supplying the inert-gas-containing gas to the chemical liquid obtained after gas is dissolved by the gas dissolving step (column 8, lines 29-41); and
an oxygen-containing gas dissolving step in which, when the dissolved oxygen concentration measured in the measurement step is lower than the target dissolved oxygen concentration, the oxygen-containing gas is dissolved in the chemical liquid obtained after gas is dissolved by the gas dissolving step by supplying the oxygen-containing gas to the chemical liquid obtained after gas is dissolved by the gas dissolving step (column 8, lines 29-41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Alternatively, claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ida et al.
Alternatively, to the extent Ida et al. does not explicitly disclose the order of steps as recited, glaze it is noted that selection of any order of performing disclosed process steps is prima facie obvious in the absence of new or unexpected results.  See Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the first and second dissolving steps in the order recited, as it amounts merely to change of the order of performing disclosed process steps in the absence of new or unexpected results. 
Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. Applicant first argues Ida fails to disclose controlling flow rates of the oxygen/argon mixed gas because the mixed gas is adjusted by a flow rate of the degassed water.  Examiner finds this argument unpersuasive.  Applicant cites column 7, line 50 through column 8, lines 4 of Ida as providing support for their argument that the concentration of mixing gas is adjusted by a flow rate of the degassed water.  However, nothing in these cited lines say that.  Rather, column 8, lines 2-6 specifically states that the .
Regarding claim 9, Applicant argues Ida fails to teach the amount of the amount of the oxygen/argon mixed gas is adjusted according to the dissolved gas concentration of the water.  Examiner finds this argument unpersuasive.  Column 8, lines 26-28 specifically states that the amount of mixed gas is adjusted according to the dissolved gas concentration of the water.  See also figures 3 and 4 and their explanation in the Ida reference which reads on the limitations of claim 9.
Regarding claim 6, Applicant additionally argues Ida does not read on the limitations of claim 6 because the examples given are independent and there is no relation between them.  Examiner finds this argument unpersuasive.  The examples explain a first process step and a second process step which reads on the limitations of claim 6.  It does not matter that they may be independent examples because the examples still read on the limitations of claim 6 as recited.  Alternatively, to the extent the specific order is not explicitly recited, it would have been obvious to change the order of the steps.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774